ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Teledyne Brown Engineering, Inc.              )      ASBCA No. 59650
                                              )
Under Contract No. DASG60-02-D-0011           )

APPEARANCE FOR THE APPELLANT:                        Jerome S. Gabig, Esq.
                                                      Wilmer & Lee, P.A.
                                                      Huntsville, AL

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Kara M. Klaas, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 20 November 2015

                                                     /h                  ~I
                                              /;~&;t?
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59650, Appeal of Teledyne Brown
Engineering, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals